Citation Nr: 1513751	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus II, and heart disease; and to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sleep apnea.

The Veteran testified before the undersigned in a May 2014 video conference hearing.  Unfortunately, a transcript of this hearing is not available.  The Veteran was sent a letter in June 2014 affording him the opportunity to testify again.  No reply was sent within 30 days.  The April 2013 hearing transcript from a Decision Review Officer (DRO) hearing the Veteran attended is of record.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The Veteran asserts that his sleep apnea is due to obesity and seeks service connection for obesity as related to his agent orange exposure.  Service connection for obesity has not yet been adjudicated and is referred to the Agency of Original Jurisdiction (AOJ) for consideration of the first instance.  See statement of the Veteran dated in November 2013.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has sleep apnea due to his to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus II, and heart disease; or alternatively, obesity resulting from Agent Orange exposure.  See November 2013 lay statement.

In the instant case, the issue of secondary service connection was raised by the Veteran; however he has not been properly notified of the requirements of 38 C.F.R. § 3.310.  Therefore, upon remand, Veterans Claims Assistance Act of 2000 (VCAA) compliant notification should be sent to the Veteran informing him of the steps necessary to substantiate a claim for secondary service connection.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

The Veteran has not yet been afforded a VA examination for his claimed sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

VA medical center (VAMC) records show a diagnosis in September 2007 after a sleep study, although the Veteran contends that he complained that he had sleep problems as far back as the late 1990s or early 2000s while being treated at the VAMC.  In January 2001, records show that the Veteran came to the VAMC complaining that he could not sleep.  In January 2002 during a VAMC visit, his wife complained that he snored, and sometimes he had to be nudged to start breathing again while he was asleep.  The Veteran stated during his April 2013 DRO hearing that his mother and sister noticed he had problems sleeping when he came back from basic training, including tossing and turning and being unable to catch his breath, and that other soldiers used to wake him up in service due to his sleep problems.  His wife submitted a lay statement in April 2013 that they had lived together 35 years and during the whole time he had problems with loud snoring, restlessness, falling asleep during the day, and stopping breathing during sleep at night.  While the Veteran's service treatment records do not contain a diagnosis of sleep apnea, the Board notes that the Veteran and his wife are competent to give evidence about what they experienced during and immediately after service; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Regarding the Veteran's contentions that he has apnea due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted in his personnel records.  Even though the Veteran cannot be granted service connection on a presumptive basis, because sleep apnea is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had sleep apnea at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea, including his claims that it is secondary to his-service connected disabilities of PTSD, diabetes mellitus, and heart disease, as well as his Agent Orange exposure.  See 38 C.F.R. § 3.310; McLendon, supra; Combee, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service-connection pursuant to 38 C.F.R. § 3.310.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure); see also March 2014 internet web site assertion that "sleep apnea can also be caused by long-term exposure to dust, chemicals, and other environments that military men are often exposed to."  

Attention is also invited to:

a.  January 2001 records showing that the Veteran came to the VAMC complaining that he could not sleep; and a January 2002 VAMC visit, where his wife complained that he snored, and sometimes he had to be nudged to start breathing again while he was asleep;

b.  The Veteran's April 2013 DRO hearing in which he stated that his mother and sister noticed he had problems sleeping when he came back from basic training including tossing and turning and being unable to catch his breath, and that other soldiers used to wake him up in service due to his sleep problems;

c. The Veteran's wife's lay statement in April 2013 that they had lived together 35 years and during the whole time he had problems with loud snoring, restlessness, falling asleep during the day, and stopping breathing during sleep at night.  

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep was either (1) caused by or (2) is aggravated beyond the natural progress by the Veteran's service-connected PTSD, diabetes mellitus II, or heart disease.

If the examiner determines that the Veteran's sleep apnea is aggravated by one of the Veteran's service-connected conditions, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the sleep apnea.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  After adjudicating the issue of entitlement to service connection for obesity and after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for sleep apnea.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case that includes consideration of the laws and regulations pertinent to secondary claims, namely 38 C.F.R. § 3.310 and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




